Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “System for Pressure Monitoring and Processing Leakage Determination of a Pnueumatic Component”. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8, 9 & 20 cite the term “acceptable stored value” and “acceptable value” which is unclear as to what the meets and bounds of “acceptable” require.  Examiner looks to the specification [0046] and finds a pass fail threshold or a [0024] decay rate. It seems the term “acceptable” does not add a discernible boundary to a “value”. 

Claims 3, 5, 11, 13 & 19 cite the term “acceptable stored time” and “acceptable time”, which is unclear as to what the meets and bounds of “acceptable” require.  Examiner looks to the specification [0046] and finds time value. It seems the term “acceptable” does not add a discernible boundary to a “time [value]”. 

Claims 1, 3, 7, 8, 9 & 20 cite the term “a change” with respect to the limitation “determining a change from the second pressure to the third pressure in the pneumatic component over the second time period” which is unclear as “a change” can be a difference or a rate between the second and third pressure reading and therefore seems unclear if “a change” requires a difference of pressure values or a time based rate is required.

All dependent claims are rejected for their dependence on a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No.  10267706, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Instant Application 16389165
Conflicting Patent US 10267706 
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 7
Claim 7
Claim  8
Claim 8
Claim 10
Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claim  12 & 13
Claim 12
Claim 15 & 16
Claim 13
Claim 15 & 16
Claim 14
Claim  16
Claim 15
Claim 19
Claim 16
Claims 14
Claim 17
Claim 10
Claim 18
Claim 12
Claim 19
Claim 13
Claim 20
Claim 10


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara (JP 2009142387: “Kajiwara” translation provided for citations) in view of Stewart (US 20050109082; “Stewart”).

Claim 1. Kajiwara discloses a method (Fig. 3) of testing a pneumatic component (Fig. 1: airmat cells 5-8) on a patient support (Fig. 1:  airmat 3) for leakage [0037 The inspection mode is a process of detecting whether air inside the air mat 3 is leaking], said method (Fig. 3) comprising: providing the patient support  (Fig. 1: airmat 3) with a control system (Fig. 1: overall control device 4); providing the control system  (Fig. 1: overall control device 4) with a sensor (Fig. 1: pressure gauge sensor 13); the control system (Fig. 1: overall control device 4) of the patient support  (Fig. 1:  airmat 3) pressurizing [0030 The pressure gauge 13 is connected to the main path 21 and can measure the air pressure inside the air cells 5 to 8] the pneumatic component (Fig. 1:  e.g. cell 5 used in the example then repeated for cells 6-8) to a first pressure [0053 the measured value of the pressure gauge 13 is acquired and stored in the memory 31 (S114); sensing [0053] when the pneumatic component  (Fig. 1: cell 5 of airmat  has reached the first pressure [0056] with the sensor (Fig. 1: pressure gauge sensor 13); after reaching the first pressure [0056 S115], the control system (Fig. 1: overall control device 4 using steps Fig. 3) ceasing [0056 S116] the pressurizing [0056 S116 On the other hand, when it is determined that the first measured value of the pressure gauge 13 has reached the set value (YES in step S115), the air pump 19 is stopped (step S116)]  measuring a second pressure [0059 S118 when it is determined that the set time has elapsed since the air pump 19 was stopped (YES in step S117), the second measured value of the pressure gauge 13 is acquired and stored in the memory 31 (step S118)] of the pneumatic component  (Fig. 1: Cell 5 of airmat cells 5-8) with the sensor (Fig. 1: pressure gauge sensor 13) [0059]; the control system (Fig. 1: overall control device 4 using steps in Fig. 3) measuring a second time period [0057 Next, it is determined whether or not the set time has elapsed since the air pump 19 was stopped (step S117)] starting at the end of the first time period [0079 S217]; the control system (Fig. 1: overall control device 4 using Fig. 3) sensing and measuring a third pressure [0059 S118 when it is determined that the set time has elapsed since the air pump 19 was stopped (YES in step S117), the second measured value of the pressure gauge 13 is acquired and stored in the memory 31 (step S118)] with the sensor (Fig. 1: pressure gauge sensor 13)  at the end of the second time period [0059 S118 when it is determined that the set time has elapsed since the air pump 19 was stopped (YES in step S117), the second measured value of the pressure gauge 13 is acquired and stored in the memory 31 (step S118)], which represents a reduced pressure [0060 Next, it is determined whether or not the second measured value of the pressure gauge 13 is smaller than the first measured value (set value) by the set width or more (step S119)] from the second pressure [0059 the second measured value of the pressure gauge 13 is acquired and stored in the memory 31 (step S118). By this process, the air pressure inside the air cell 5 is detected] of the pneumatic component (Fig. 1:  one of airmat cells 5-8); the control system (Fig. 1: overall control device 4 using processing Fig. 3) determining a change from the second pressure [0059 the to the third pressure [0060 If there is a leak, the second measured value becomes smaller than the first measured value] by the set width or more [0060 S119] in the pneumatic component (Fig. 1:  one of airmat cells 5-8) over the second time period [0060]; the control system (Fig. 1: overall control device 4) comparing the change to an acceptable stored value [0060 On the other hand, when it is determined that the set time has elapsed since the air pump 19 was stopped (YES in step S117), the second measured value of the pressure gauge 13 is acquired and stored in the memory 31 (step S118). By this process, the air pressure inside the air cell 5 is detected] to determine whether there is a leak in the pneumatic component (Fig. 1:  one of airmat cells 5-8); and the control system (Fig. 1: overall control device 4) generating a signal when the change is greater than the acceptable stored value [0061 when it is determined that the second measured value of the pressure gauge 13 is smaller than the first measured value (set value) by the set width or more (YES in step S119), the LED 15 g is blinked (step S120)] indicating a leak [0061 he blinking of the LED 15g notifies the user that an air leak has occurred in the air cell 5] in the pneumatic component (Fig. 1:cell 5 of airmat cells 5-8).  

Kajiwara does not explicitly disclose two time periods measured after the inflating pump is stopped.  Though Kajiwara is concerned with a settling time after the pump stops [0060]  Kajiwara does not disclose allowing a first time period to form a break between time  pump is stopped and measuring a potential pressure decay in the second time period.

Stewart teaches a settling first time period after gas filling a sealed article [0008].  Stewart further teaches allowing a first time period to form a break between time pump is stopped and measuring a potential pressure decay in the second time period [0014 & 0040 If a 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Stewart’s settling time before performing leakage detection pressure readings because allowing the fluid filled article to settle after a fill improve the accuracy of measuring and determining a leakage by eliminating error inducing pressure fluctuations caused by the dynamic fluid flow at filling [Stewart 0014 & 0040]. 
  


    PNG
    media_image1.png
    384
    561
    media_image1.png
    Greyscale

Claims 8 & 17. Kajiwara discloses a patient support  (Fig. 1:  airmat 3)  comprising: a pneumatic component (Fig. 1:  one of airmat cells 5-8); a pneumatic system (Fig. 1) having a pump (Fig. 1: pump 19) for inflating said pneumatic component (Fig. 1:  one of airmat cells 5-8); and a leak testing system (Fig. 1) comprising: a control system (Fig. 1: overall control device 4), said control system  (Fig. 1: overall control device 4) having one or more memory devices (Fig. 1: 31 memory)[0033 & 0053] and a sensor (Fig. 1: pressure gauge sensor 13), said sensor (Fig. 1: pressure gauge sensor 13), detecting the pressure [0030 The pressure gauge 13 is connected to the main path 21 and can measure the air pressure inside the air cells 5 to 8] in said pneumatic component (Fig. 1:  one of airmat cells 5-8), and said one or more memory devices (Fig. 1: 31 memory) comprising a non-transitory computer readable medium comprising stored code (17 control unit, 33 cpu & 31 memory)[0033 & 0053], said stored code (17 control unit, 33 cpu & 31 memory)[0033 & 0053] configured to: control said pump (Fig. 1: pump 19) to pressurize said pneumatic component (Fig. 1:  one of airmat cells ; pressurize said pneumatic component (Fig. 1:  one of airmat cells 5-8) to a first pressure  [0053 the measured value of the pressure gauge 13 is acquired and stored in the memory 31 (step S114)]; after reaching the first pressure  [0053 the measured value of the pressure gauge 13 is acquired and stored in the memory 31 (step S114)], cease the pressurization detect a second pressure [0059 the second measured value of the pressure gauge 13 is acquired and stored in the memory 31 (step S118). By this process, the air pressure inside the air cell 5 is detected]  in said pneumatic component (Fig. 1:  one of airmat cells 5-8) based on one or more signals from said sensor  (Fig. 1: pressure gauge sensor 13) measure a second time period [0059 S118 when it is determined that the set time has elapsed since the air pump 19 was stopped (YES in step S117), the second measured value of the pressure gauge 13 is acquired and stored in the memory 31 (step S118)]; at the end of the second time period [0059 S118 when it is determined that the set time has elapsed since the air pump 19 was stopped (YES in step S117), the second measured value of the pressure gauge 13 is acquired and stored in the memory 31 (step S118)], sense and measure a third pressure in said pneumatic component (Fig. 1:  one of airmat cells 5-8), which represents a reduced pressure  [0060 Next, it is determined whether or not the second measured value of the pressure gauge 13 is smaller than the first measured value (set value) by the set width or more (step S119)] from the second pressure; determine a change between the second pressure  [0059 the second measured value of the pressure gauge 13 is acquired and stored in the memory 31 (step S118). By this process, the air pressure inside the air cell 5 is detected] and the third pressure [0060 If there is a leak, the second measured value becomes smaller than the first measured value] in said pneumatic component (Fig. 1:  one of airmat cells 5-8) over the second time period [0059 S118 when it is determined that the set time has elapsed since the air pump 19 was stopped (YES in step S117), the second measured value of the pressure gauge 13 is acquired and stored in the memory 31 (step S118)];  -21-143667.184979 (P-480B) compare the change to an acceptable value [0061 when it is determined that the second measured value to determine if there is a leak [0060] in the pneumatic component (Fig. 1:  one of airmat cells 5-8) [0060]; and generating a signal when the change is greater than the acceptable value [0061 when it is determined that the second measured value of the pressure gauge 13 is smaller than the first measured value (set value) by the set width or more (YES in step S119), the LED 15 g is blinked (step S120)] indicating a leak in the pneumatic component (Fig. 1:  one of airmat cells 5-8) [0060-0061]. 
Kajiwara does not explicitly disclose two time periods measured after the inflating pump is stopped.  Though Kajiwara is concerned with a settling time after the pump stops [0060]  Kajiwara does not disclose allowing a first time period to form a break between time  pump is stopped and measuring a potential pressure decay in the second time period.

Stewart teaches a settling first time period after gas filling a sealed article [0008].  Stewart further teaches allowing a first time period to form a break between time pump is stopped and measuring a potential pressure decay in the second time period [0014, 0040 & 0049 If a correct pressurization or "good fill" of the test part is achieved, the pressurizing of the test part will be terminated by deactivating the fill valve. Thereafter, it is important that a time delay, referred to in the present invention as the snapshot time delay, be counted down prior to making the snapshot pressure measurement. This time delay normally is approximately 4 seconds but could be chosen as needed for the specific application. This time delay period is commonly known as the settle time which allows all temperature and pressure gradients within the filled environment and the test equipment to equalize and stabilize] –[0016 after settling a leakage slam test is performed].


Claims 2, 10 & 18. Dependent on the method according to respective claims 1, 8 & 17 further comprising the control system (Fig. 1: overall control device 4) and stored code (Fig. 3)[0033 & 0053] for measuring a pressurizing time period [0056 S116 On the other hand, when it is determined that the first measured value of the pressure gauge 13 has reached the set value (YES in step S115), the air pump 19 is stopped (step S116)]  for pressurizing the pneumatic component (Fig. 1:  one of airmat cells 5-8) to the first pressure [0053 the measured value of the pressure gauge 13 is acquired and stored in the memory 31 (step S114)]. 
Claims 3, 11 & 19. Dependent on the method according to respective claims 2, 10 & 18.  Kajiwara does not explicitly disclose  the control system  and stored code for comparing the pressurizing time period to an acceptable stored time period; the control system determining whether the pressurizing first time period is greater, equal to, or less than the acceptable stored time period; and the control system displaying  (1) whether the change is greater than the acceptable stored value or (2) whether the pressurizing time period is greater, equal to, or less than the acceptable stored time period. 
Stewart teaches a settling first time period after gas filling a sealed article [0008].  Stewart further teaches   the control system  and stored code (Fig. 1) for comparing the pressurizing time period (Fig. 1: step 18 is comparison to minimum fill time and step 24 is maximum fill time)[0043 & 0046] to an acceptable stored time period (Fig.1: steps 18 and 24 the control system (Fig. 1) determining whether the pressurizing first time period is greater, equal to, or less than the acceptable stored time period; and the control system displaying  [0043 & 0046 a test failure indicator will be activated at step 28. At step 30 the error code will be displayed] (1) whether the change is greater than the acceptable stored value or (2) whether the pressurizing time period is greater, equal to, or less than the acceptable stored time period [0043 & 0046]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Stewart’s processing of pressurizing time using minimum and maximum fill time threshold as additional processing to  Kajiwara’s  pressure data  and leakage determination of a pneumatic device because the additional processing of filling time thresholds improves the accuracy in diagnosing  a blocking or leakage of a sealed gas filled article with corroborating analysis [Stewart Abstract].
Claims 4, 5, 12 & 13. Dependent on the method according to respective claims 1, 4, 11 & 12 the patient support (Fig. 1: airmat 3) and stored code (17 control unit, 33 cpu & 31 memory)[0033 & 0053]. Kajiwara does not explicitly disclose (1) after detecting and measuring a third pressure measuring a second time period for deflating pressure in the pneumatic component (Fig. 1: one of airmat cells 5-8) to the fourth pressure; and (2) determine whether the second time period is greater, equal to, or less than a second stored time period.
Stewart teaches a settling first time period after gas filling a sealed article [0008].  Stewart further teaches (1) after detecting and measuring a third pressure measuring a second time period for deflating pressure in the pneumatic component [0051 Normally the total test time is chosen to be approximately 15 seconds. If the test time has not expired then the process will loop back to step 60 where a new current pressure measurement will be taken] to the fourth pressure; and (2) determine whether the second time period is greater, equal to, or less than a second stored time period  (Fig. 3: repeat of step 60 provides another time period).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Stewart’s processing loop to perform a second time period for deflating pressure measurement as additional processing for Kajiwara’s  pressure measurements and leakage processing because the additional measurement and processing of the pressure trends increases the reliability of the leakage determination by further verifying leakage deflation persists during a monitoring time for the pneumatic component [Stewart 0008].
Claim 9. The patient support (Fig. 1:  airmat 3) according to claim 8. Kajiwara further discloses said stored code (17 control unit, 33 cpu & 31 memory)[0033 & 0053 ]is further configured to communicate the signal [0061] when the change is greater than the acceptable value [0060].
Claim 15. Dependent on the patient support (Fig. 1: airmat 3) according to claim 8. Kajiwara further discloses said pneumatic component (Fig. 1:  one of airmat cells 5-8)  comprises one or more bladders (Fig. 1: cells 5-8) of a mattress (Fig. 1: airmat 3), and said control system (Fig. 1: overall control device 4) for diagnosing said one or more bladders (Fig. 1: cells 5-8) of said mattress  (Fig. 1: airmat 3)[0036 The control mode is a process executed when the air mat 3 is used, and is started when the power of the control device 4 is input. Air of substantially the same air pressure is supplied to each of the air cells 5 to 8].  
Claim 20. The patient support (Fig. 1:  airmat 3) according to claim 18, further comprising wherein the stored code (17 control unit, 33 cpu & 31 memory)[0033 & 0053] is further configured to: determine a change between the second pressure and the third pressure in said pneumatic component (Fig. 1:  one of airmat cells 5-8) over the second time period value [0060-0061]; compare the change to an acceptable value [0061 when it is determined that the second measured value of the pressure gauge 13 is smaller than the first measured value (set value) by the set width or more (YES in step S119), the LED 15 g is blinked (step S120)] to determine if there is a leak in the pneumatic component (Fig. 1:  one of airmat cells 5-8); and  - 24 -143667.184979 (P-480B) generating a signal when the change is greater than the acceptable value indicating a leak in the pneumatic component (Fig. 1:  one of airmat cells 5-8).
Claims 6, 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara in view of  Stewart in further view of Welch (US 20050241380: “Welch”).

Claims 6, 14 & 16. Dependent on the method according to respective claims 1 & 8.   Kajiwara does not explicitly disclose determining a change includes calculating a rate of change in pressure between the second pressure and the third pressure over the second time period and the is a stored decay rate and determine whether the determined  acceptable value  that is a rate of decay is greater, equal to, or less than a stored decay rate.  

Welch teaches leakage detection (Fig. 8) of a pneumatic component (Fig. 1) where a first pressure measurement is made (122) and a settling time is provided before a second (124) and third pressure measurement (124) . Welch further teaches determining a change includes calculating a rate of change (128) in pressure between the second pressure (124) measurement and the third pressure measurement (126) and the is a stored decay rate and determine whether the determined acceptable value that is a rate of decay is greater, equal to, or less than a stored decay rate (130) [Welch 0046].
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara in view of Stewart in further view of Driscoll (US 20150164236; “Driscoll”).
Claim 7. Dependent on the method according to claim 1.   Kajiwara does not explicitly disclose the control system determining whether the change is greater, equal to, or less than a second stored value.	
Driscoll teaches a data processing system is configured to sense a pressure readings of an air-mattress.  Driscoll further teaches the control system [Fig. 1: control unit 114]  determining whether the change is greater, equal to, or less than a second [0008 The control unit is also further configured to, during a deflate operation where the air mattress chamber is being deflated, obtain a dynamic deflation pressure measurement based on a dynamic deflation output from the pressure sensor, and to utilize the third and fourth constants to determine a dynamically-obtained static pressure value based on the dynamic deflation pressure measurement] stored value [0008 third and fourth].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Driscoll’s double constants for deflation verification as a process 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856